Citation Nr: 0423798	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-00 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO rating decision.  

In the course of his appeal, the veteran was afforded an RO 
hearing before an RO hearing officer in June 2003.  

Additionally, the veteran offered testimony before the 
undersigned Veterans Law Judge at a hearing at the RO in 
April 2004.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  There is credible supporting evidence that the veteran's 
claimed in-service stressors actually occurred.  

3.  The record establishes that the veteran has a diagnosis 
of PTSD.  

4.  There is an approximate balance of positive and negative 
weight as to the issue of whether the diagnosis of PTSD has 
been causally related to the veteran's verified in-service 
stressors.  



CONCLUSION OF LAW

Extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.385 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that the 
VA and private medical opinions and clinical records on file 
are sufficient to resolve the matter in the veteran's favor.  


II.	Service connection for PTSD

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result of 
his service in Company B of the 6th Tank Battalion of the 24th 
Infantry Division in Puson, Korea as a prisoner of war (POW) 
camp guard.  Specifically, he identified being forced to 
throw gas grenades and to watch other guards shoot prisoners 
during a prison riot as the in-service stressors that led to 
his PTSD.  

Service connection may be granted if the evidence establishes 
that the veteran's claimed disability (in this case, a 
psychiatric disorder) was incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during service, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
Supp. 2002); 38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  

With specific reference to PTSD, establishing service 
connection for PTSD requires: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2003); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

The diagnosis of PTSD must comply with the criteria set forth 
in DSM-IV.  See generally, Cohen v. Brown, supra; 38 C.F.R. 
§ 4.125 (2001).  The evidence required to support the 
occurrence of an in-service stressor varies "depending on 
whether or not the veteran was 'engaged in combat with the 
enemy'...Where...VA determines that the veteran did not engage in 
combat with the enemy ...the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zaryck, supra, at 98.  

38 U.S.C.A. § 1154(b) provides that, with respect to combat 
veterans, "[t]he Secretary shall accept as sufficient proof 
of service-connection [of a claimed injury or disease] 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary."  
See also 38 C.F.R. § 3.304(d) (2001).  

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony by itself 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based 
upon a post-service examination of the veteran cannot be used 
to establish the occurrence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

In this case, the record does not establish that the veteran 
engaged in combat with the enemy.  The available records do 
not show the receipt of any combat medals or awards, and the 
veteran has not claimed the existence of any such awards or 
medals.  As the combat status has not been established, the 
veteran's statements alone cannot constitute conclusive 
evidence of the occurrence of in-service stressor; rather, 
corroborating evidence is needed.  See Cohen, 10 Vet. App. at 
145.  

The Board notes that efforts by the RO to obtain the 
veteran's service medical records were unsuccessful.  As 
explained in the November 2002 Statement of the Case, the 
National Personnel Records Center (NPRC) reported that the 
veteran's service medical records may have been destroyed in 
a fire at the NPRC in 1973.  The NPRC could not confirm the 
existence of any such records; instead, it could only confirm 
that the records, if they existed, would have been stored in 
an area damaged by the fire.  

The RO made several attempts to verify the veteran's alleged 
stressor in the form of letters to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), to the Center 
for Unit Records Research (CURR), and to the veteran.  

In November 2002, the veteran's representative submitted a 
copy of a promotion order that confirmed his assignment to 
the 6th Tank Battalion, 24th Infantry Division.  

In March 2003, the veteran submitted a copy of a perimeter 
guard post order that he alleges was given to him while 
guarding a POW camp in Puson, Korea.  

Letters, dated February and April 2003, were submitted from a 
serviceman who was also assigned to the 6th Tank Battalion of 
the 24th Division.  Here, the serviceman described being 
order to Puson, Korea to guard the POW camp.  He also 
discussed the fact that the prisoners rioted and that the 
troops were given gas grenades to suppress them.  The service 
man's statement corroborated with the veteran's testimony 
given in the RO hearing in June 2003 and the hearing in April 
2004.  

Lastly, it is noted that the veteran submitted evidence in 
the form of photographs of himself presumably taken in Korea 
while at the POW camp.  

The Board believes that the aforementioned evidence is 
sufficient to corroborate the veteran's report of having 
served as a POW camp guard and engaged in gassing and 
observing the shooting of prisoners during a prison riot.  
Although the Board recognizes that this evidence may not 
establish with absolute certainty that the veteran was 
present on the scene of the riot, or that the riot did in 
fact take place, the Board believes that such a degree of 
corroboration is not necessary.  

In this regard, the recent case of Pentecost v. Principi, 16 
Vet. App. 124 (2001), held that unit records showing that a 
base had been under rocket attack while the veteran was 
stationed there were sufficient to corroborate the veteran's 
account of having come under enemy fire.  

In that case, the veteran reported that the attacks had 
occurred at his military base, and the appropriate military 
authority subsequently verified that attacks had indeed 
occurred at his military base during the period in which the 
veteran was stationed there.  

As in Pentecost, the veteran in the present case has 
submitted evidence showing that he was stationed in Pusan, 
Korea, that he was ordered to stand on perimeter guard duty, 
and that another member of his division was present to 
witness the prison riot.  For these reasons, the Board finds 
that there is credible supporting evidence that the claimed 
in-service stressor actually occurred.  

In short, for the reasons and bases set forth above, the 
Board finds that there is credible supporting evidence that 
the veteran's claimed in-service stressor actually occurred.  
Specifically, the Board finds that the evidence establishes 
that he witnessed the gassing and shooting of a number of 
prisoners during a riot.  Thus, we conclude that he has 
satisfied the second element in a claim for PTSD.  See 
38 C.F.R. § 3.304(f).  

With regard to the first and third elements in a claim for 
PTSD, the Board finds that there is a conclusive diagnosis of 
PTSD of record.  The Board is aware that a September 2001 VA 
treatment record and a July 2003 VA medical examination both 
indicated a diagnosis of PTSD.  

However, the July 2003 examiner diagnosed the veteran as 
having an anxiety disorder that was as likely as not the 
delayed reaction to his military experiences in Korea.  
Additionally, the Board notes a July 2003 private treatment 
record in which the veteran was assessed as having PTSD.  

Thus, the Board finds that the first and third elements of 
PTSD, a current medical diagnosis of PTSD and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressors, have been met.  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

In view of the applicable law and the evidence discussed 
hereinabove, the Board finds that it has been sufficiently 
demonstrated that the veteran as likely as not suffers from 
PTSD due to service.  38 U.S.C.A. § 1117, 5107 (West 2002); 
38 C.F.R. § 3.317 (2002).  

In summary, the Board finds that there is competent evidence 
of a current diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressors actually occurred, and 
probative medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressors.  
See Cohen, 10 Vet. App. at 138.  Therefore the Board 
concludes that the evidence supports a grant of service 
connection for PTSD, and the benefit sought on appeal is 
granted.  



ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



